Title: To James Madison from Elizabeth House Trist, 27 August 1810
From: Trist, Elizabeth House
To: Madison, James


Dr SirMount Holly Augst 27—10
I hope you will pardon the trouble I occasion you, and indulge me so far as to let me know, if Mr Pinckney has communicated to the Goverment any thing respecting William Brown as the late account of his being taken at the Theatre at the suit of Mr Pinckney and of his giving up all the public Money is a circumstance I shou’d suppose wou’d be noticed by him if the fact is, as, represented in the news paper, I am greatly interested in the event and most sincerely wish the news to be confirm’d as then there can be no possible plea against my Children having their property restor’d to them and by being rescued from beggery, My Grandsons may have a chance of obtaining a proper education which is an object that is nearest my heart of any thing in this World and knowing that they are endowed with a capacity to receive one, the Idea of their being deprived of the means of effecting it, has wounded me to the very soul, particularly as I find my self incompetent to doing any thing to aid their Mother for so desireable and important a design.
With Compliment to Mrs Madison Accept of Assurences of my best wishes for your mutual happiness
E. Trist
